Citation Nr: 0934238	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and November 1950 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the issuance of the Statement of the Case in September 
2006, the RO received a letter from the Veteran's wife that 
is pertinent to the claim on appeal.  It addresses her 
observances of the Veteran during and after his periods of 
active service, with respect to hearing problems; however, 
the Veteran did not waive initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  As 
such this claim must be remanded for consideration of this 
evidence, and if the benefits sought remain denied, for 
issuance of a Supplemental Statement of the Case.  See 38 
C.F.R. § 19.31 (2008).

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

The veteran is claiming that he incurred bilateral hearing 
loss in service.  His service medical records are 
unavailable.  He has reported significant noise exposure in 
service as well as current difficulties with hearing.  He has 
also offered a history of hearing problems in and shortly 
after service.  He was provided a VA examination in April 
2006 and the examiner offered a negative etiological opinion 
based on the lack of military records showing bilateral 
hearing loss.  The examiner did note that the Veteran's 
service involved exposure to anti-aircraft gun noise and 
exposure to engine noise, as well as a history of post-
service industrial noise exposure, but apparently did not 
elicit a history of the Veteran's claimed hearing loss.  
Accordingly, the claim must be remanded for further 
examination.  Id.  This is especially true because the duty 
to assist is heightened in this case.  See Cuevas v. 
Principi, 3 Vet. App 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to be afforded 
an examination by an appropriate examiner 
to determine the nature and etiology of 
his bilateral hearing loss.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to the Veteran's lay assertions and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that bilateral hearing loss 
is related to service, particularly his 
reported in-service noise exposure.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the claim 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



